DETAILED ACTION
In response to communication filed on 1/28/2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/1/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3,5-8,10-13,15, and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,4,5,8,13,15 and 18 of U.S. Patent No. 10,924,946.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Current Application 
U.S. Patent No. 10,924,946
1. A method, comprising: 
1. A method, comprising: 
processing, by a device, first audio data sent by the device and second audio data received at the device to determine one or more characteristics of the second audio data; generating, by the device, a record based on the one or more characteristics of the second audio data; 
processing, by a device, first audio data sent by the device and second audio data to determine one or more characteristics of the second audio data, wherein the first audio data is sent via a voice communication session, and the second audio data is received at the device via the voice communication session in response to the first audio data; 
determining, by the device and based on generating the record, an issue concerning one or more of: a media resource function controller (MRFC) of a network, a media resource function processor (MRFP) of the network, or at least one network device of the network; and 
generating, by the device, a record concerning the voice communication session based on the one or more characteristics of the second audio data; generating, by the device, a report based on a respective record of one or more voice communication sessions, wherein the one or more voice communication sessions include the voice communication session; processing, by the device, the report using an artificial intelligence technique to identify an issue concerning at least one network device of one or more network devices associated with the voice communication session; and 
performing, by the device and based on determining the issue, a corrective action to address the issue, the corrective action including or more of: causing one or more of the MRFC, the MRFP, or the at least one network device to be disconnected from the network, causing audio data to be diverted around one or more of the MRFC, the MRFP, or the at least one network device, or running a diagnostic test on one or more of the MRFC, the MRFP, or the at least one network device.
performing, by the device and based on identifying the issue, a corrective action to address the issue.

6. The method of claim 1, wherein performing the corrective action comprises: causing the at least one network device to be disconnected from a network associated with the at least one network device.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim limitations of claim 1 of U.S. Patent No. 10,924,946 to incorporate subject matter from dependent claim 6 to arrive at the same inventive concept.  One would be motivated to do so to yield an obvious variation.

Regarding claims 2,3,5-8,10-13,15, and 16 of the current application, claims 1,4,5,8,13,15 and 18 of U.S. Patent No. 10,924,946 substantially limits the same inventive concept.  Although the claims are not identical, they are not patentably distinct because they are of an obvious variation.

Claims 4,9,14 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,924,946 in view of Heinz et al. (US Pub. 2008/0049640)(H1 hereafter).

Regarding claim 4 of the current application, claim 1 of U.S. Patent No. 10,924,946 fails to limit the individual element comprises: an audio codec, a voice card, a voice port, or a signaling port.  
	H1 discloses that real-time and non-real time ports may be configured at a network node to monitor and measure real-time and non-real time packets or resource utilization [paragraph 0110].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim language of claim 1 of U.S. Patent No. 10,924,946 to incorporate language for identifying and isolating a performance degradation as taught by H1.  One would be motivated to do so to further limit an improvement for degrading communication of data packets [refer H1; Abstract].

Regarding claim 9 of the current application, claim 1 of U.S. Patent No. 10,924,946 fails to limit the one or more characteristics of the second audio data comprises a packet loss performance value of the second audio data; and the one or more processors, when determining the one or more characteristics of the second audio data, are configured to: determine that a percentage or quantity of packets of the second audio data are missing based on comparing the second audio data and the first audio data.  
	H1 discloses that to monitor performance of a session, statistics of the connection between network nodes that are provided include packet loss, jitter, and delay (i.e. latency) [paragraph 0106], when a packet loss drops below a predetermined percentage, an event can be triggered [paragraph 0116]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim language of claim 1 of U.S. Patent No. 10,924,946 to incorporate language for identifying and isolating a performance degradation as taught by H1.  One would be motivated to do so to further limit an improvement for degrading communication of data packets [refer H1; Abstract].

Regarding claim 14 of the current application, claim 1 of U.S. Patent No. 10,924,946 fails to limit sending a session initiation protocol (SIP) conversion signal to the MRFC to cause the MRFP to convert and/or transcode the first audio data into the second audio data.
	H1 discloses that media gateways (i.e. MRFP) are used in communication networks to modify and convert protocols between networks, allowing for streams to be converted into packets, frames or cells and vice versa [paragraph 0007], a call controller identifies how media gateways control communications [paragraph 0008], a protocol used for IP signaling is session initiation protocol (SIP) and is used for VOIP and provides communication between an end user and a call controller [paragraph 0018].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim language of claim 1 of U.S. Patent No. 10,924,946 to incorporate language for a gateway and protocol conversion for voice communications that can use SIP as taught by H1.  One would be motivated to do so to further limit the use of a known technique in the field of endeavor that would yield predictable results.

Regarding claim 18 of the current application, claim 1 of U.S. Patent No. 10,924,946 fails to limit initiating the voice communication session, cause the device to: send a session initiation protocol (SIP) message to the MRFC.  
	H1 discloses that media gateways (i.e. MRFP) are used in communication networks to modify and convert protocols between networks, allowing for streams to be converted into packets, frames or cells and vice versa [paragraph 0007], a call controller (i.e. MRFC) identifies how media gateways control communications [paragraph 0008], a protocol used for IP signaling is session initiation protocol (SIP) and is used for VOIP and provides communication between an end user and a call controller [paragraph 0018].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim language of claim 1 of U.S. Patent No. 10,924,946 to incorporate language for a gateway and protocol conversion for voice communications that can use SIP as taught by H1.  One would be motivated to do so to further limit the use of a known technique in the field of endeavor that would yield predictable results.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,924,946 in view of Regev et al. (US Pub. 2016/0134864)(R1 hereafter).

Regarding claim 17 of the current application, claim 1 of U.S. Patent No. 10,924,946 fails to limit emulating one or more devices of the network; and the one or more instructions, that cause the device to initiate the voice communication session, cause the device to: initiate the voice communication session based on emulating the one or more devices of the network.  
R1 discloses a monitoring and testing module (MTM) that can emulate a talker or listener mode [paragraph 0033][refer Table 1; Mode 2], the MTM configured to change modes on demand upon detection or receipt of specifically coded data packets [paragraph 0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim language of claim 1 of U.S. Patent No. 10,924,946 to incorporate language for emulating a device in a network when monitoring and testing communications as taught by R1.  One would be motivated to do so to further limit verifying aspects of a network connection [refer R1; paragraph 0022].

Claims 19 and 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,924,946 in view of Coffman et al. (US Pub. 2015/0334716)(C1 hereafter).

Regarding claim 19 of the current application, claim 1 of U.S. Patent No. 10,924,946 fails to limit determining a topology of the network; and the one or more instructions, that cause the device to initiate the voice communication session, cause the device to: determine and/or generate a script to initiate the voice communication session based on determining the topology of the network.  
	C1 discloses that a network controller can retrieve information regarding an entire network and generate a network topology, the controller can retrieve information on the operational status of network elements for utilization of computational resources [paragraph 0017], utilization information from a network controller is used to determine the resources available for a new communication session [paragraph 0016], data that is exchanged can be defined as script data [paragraph 0022].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim language of claim 1 of U.S. Patent No. 10,924,946 to incorporate language for a means of retrieving network information and resources to generate a network topology for session control as taught by C1.  One would be motivated to do so to further limit the improvement of efficiency with which network elements are utilized for data flows. 

Regarding claim 20 of the current application, claim 1 of U.S. Patent No. 10,924,946 fails to limit running the script on a scheduled basis.
	C1 discloses that a network controller can retrieve information regarding an entire network and generate a network topology, the controller can retrieve information on the operational status of network elements for utilization of computational resources [paragraph 0017], utilization information from a network controller is used to determine the resources available for a new communication session [paragraph 0016], data that is exchanged can be defined as script data [paragraph 0022].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim language of claim 1 of U.S. Patent No. 10,924,946 to incorporate language for a means of retrieving network information and resources to generate a network topology for session control as taught by C1.  One would be motivated to do so to further limit the improvement of efficiency with which network elements are utilized for data flows. 

Claims 1-3,6-8,10-13,15, and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,2,5,7,8,15 and 19 of U.S. Patent No. 10,575,197.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Current Application 
U.S. Patent No. 10,575,197
1. A method, comprising: 
15. A method, comprising: 
processing, by a device, first audio data sent by the device and second audio data received at the device to determine one or more characteristics of the second audio data; generating, by the device, a record based on the one or more characteristics of the second audio data; 
initiating, by a device, a plurality of voice communication sessions with a media resource function processor (MRFP) of a network, wherein each voice communication session of the plurality of voice communication sessions communicates audio data via one or more network devices of the network; for each voice communication session of the plurality of voice communication sessions: sending, by the device, first audio data to the MRFP via the voice communication session, receiving, by the device, second audio data, based on sending the first audio data, from the MRFP via the voice communication session, processing, by the device, the first audio data and the second audio data to determine one or more characteristics of the second audio data, and 
determining, by the device and based on generating the record, an issue concerning one or more of: a media resource function controller (MRFC) of a network, a media resource function processor (MRFP) of the network, or at least one network device of the network; and 
generating, by the device and based on processing the first audio data and the second audio data, a record concerning the voice communication session based on the one or more characteristics of the second audio data; generating, by the device, a report based on a respective record of each voice communication session of the plurality of voice communication sessions; 
performing, by the device and based on determining the issue, a corrective action to address the issue, the corrective action including or more of: causing one or more of the MRFC, the MRFP, or the at least one network device to be disconnected from the network, causing audio data to be diverted around one or more of the MRFC, the MRFP, or the at least one network device, or running a diagnostic test on one or more of the MRFC, the MRFP, or the at least one network device.
processing, by the device, the report using an artificial intelligence technique to identify an issue concerning the MRFP or at least one network device of the one or more network devices; and performing, by the device and based on identifying the issue, an action concerning the MRFP or the at least one network device.

20. The method of claim 15, wherein performing the action concerning the MRFP or the at least one network device, comprises: causing the MRFP or the at least one network device to be disconnected from the network; or causing audio data to be diverted around the MRFP or the at least one network device.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim limitations of claim 15 of U.S. Patent No. 10,575,197 to incorporate subject matter from dependent claim 20 to arrive at the same inventive concept.  One would be motivated to do so to yield an obvious variation.

Regarding claims 2,3,6-8,10-13,15, and 16 of the current application, claims 1,2,5,7,8,15 and 19 of U.S. Patent No. 10,575,197 substantially limits the same inventive concept.  Although the claims are not identical, they are not patentably distinct because they are of an obvious variation.

Claims 4,9,14 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,575,197 in view of Heinz et al. (US Pub. 2008/0049640)(H1 hereafter).

Regarding claim 4 of the current application, claim 15 of U.S. Patent No. 10,575,197 fails to limit the individual element comprises: an audio codec, a voice card, a voice port, or a signaling port.  
	H1 discloses that real-time and non-real time ports may be configured at a network node to monitor and measure real-time and non-real time packets or resource utilization [paragraph 0110].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim language of claim 15 of U.S. Patent No. 10,575,197 to incorporate language for identifying and isolating a performance degradation as taught by H1.  One would be motivated to do so to further limit an improvement for degrading communication of data packets [refer H1; Abstract].

Regarding claim 9 of the current application, claim 2 of U.S. Patent No. 10,575,197 limits the one or more characteristics of the second audio data comprises a packet loss performance value of the second audio data [column 16 lines 30-32].
	However claim 2 of U.S. Patent No. 10,575,197 fails to limit the one or more processors, when determining the one or more characteristics of the second audio data, are configured to: determine that a percentage or quantity of packets of the second audio data are missing based on comparing the second audio data and the first audio data.  
	H1 discloses that to monitor performance of a session, statistics of the connection between network nodes that are provided include packet loss, jitter, and delay (i.e. latency) [paragraph 0106], when a packet loss drops below a predetermined percentage, an event can be triggered [paragraph 0116]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim language of claim 15 of U.S. Patent No. 10,575,197 to incorporate language for identifying and isolating a performance degradation as taught by H1.  One would be motivated to do so to further limit an improvement for degrading communication of data packets [refer H1; Abstract].

Regarding claim 14 of the current application, claim 15 of U.S. Patent No. 10,575,197 fails to limit sending a session initiation protocol (SIP) conversion signal to the MRFC to cause the MRFP to convert and/or transcode the first audio data into the second audio data.
	H1 discloses that media gateways (i.e. MRFP) are used in communication networks to modify and convert protocols between networks, allowing for streams to be converted into packets, frames or cells and vice versa [paragraph 0007], a call controller identifies how media gateways control communications [paragraph 0008], a protocol used for IP signaling is session initiation protocol (SIP) and is used for VOIP and provides communication between an end user and a call controller [paragraph 0018].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim language of claim 15 of U.S. Patent No. 10,575,197 to incorporate language for a gateway and protocol conversion for voice communications that can use SIP as taught by H1.  One would be motivated to do so to further limit the use of a known technique in the field of endeavor that would yield predictable results.

Regarding claim 18 of the current application, claim 15 of U.S. Patent No. 10,575,197 fails to limit initiating the voice communication session, cause the device to: send a session initiation protocol (SIP) message to the MRFC.  
	H1 discloses that media gateways (i.e. MRFP) are used in communication networks to modify and convert protocols between networks, allowing for streams to be converted into packets, frames or cells and vice versa [paragraph 0007], a call controller (i.e. MRFC) identifies how media gateways control communications [paragraph 0008], a protocol used for IP signaling is session initiation protocol (SIP) and is used for VOIP and provides communication between an end user and a call controller [paragraph 0018].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim language of claim 15 of U.S. Patent No. 10,575,197 to incorporate language for a gateway and protocol conversion for voice communications that can use SIP as taught by H1.  One would be motivated to do so to further limit the use of a known technique in the field of endeavor that would yield predictable results.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,575,197 in view of Makagon et al. (US Pub. 2019/0306306)(M1 hereafter).

Regarding claim 5 of the current application, claim 15 of U.S. Patent No. 10,575,197 fails to limit processing historical records associated with historical reports to generate and/or train a machine learning model; and determining the issue comprises: determining the issue using the machine learning model.  
M1 discloses techniques for evaluating quality of communication quality using a quality machine learning model [paragraph 0018], the communication system can store historical data that includes information related to quality, volume and time of recent communication sessions [paragraph 0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim limitations of claim 15 of U.S. Patent No. 10,575,197 to incorporate the use of machine learning to identify quality of communications as taught by M1.  One would be motivated to do so to further limit an improvement to future communications [refer M1; paragraph 0007].

Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,575,197 in view of Jung et al. (US Pub. 2017/0206906)(J1 hereafter).

Regarding claim 10 of the current application, claim 15 of U.S. Patent No. 10,575,197 fails to limit when determining the issue, are configured to: determine a one way audio error based on one or more packets of the second audio data being empty.  
	J1 discloses that when an amount of data that is encoded is smaller than the packet size, an empty space for a residual data region is generated, and data as such cannot be transmitted and therefore data space is wasted (i.e. an error)[paragraph 0077].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim limitations of claim 15 of U.S. Patent No. 10,575,197  to incorporate the use of identifying when encoded data generates an empty space that would create wasted data space as taught by J1.  One would be motivated to do so to further limit an optimization of frames [refer J1; paragraph 0076]. 

Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,575,197 in view of Regev et al. (US Pub. 2016/0134864)(R1 hereafter).

Regarding claim 17 of the current application, claim 15 of U.S. Patent No. 10,575,197 fails to limit emulating one or more devices of the network; and the one or more instructions, that cause the device to initiate the voice communication session, cause the device to: initiate the voice communication session based on emulating the one or more devices of the network.  
R1 discloses a monitoring and testing module (MTM) that can emulate a talker or listener mode [paragraph 0033][refer Table 1; Mode 2], the MTM configured to change modes on demand upon detection or receipt of specifically coded data packets [paragraph 0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim language of claim 15 of U.S. Patent No. 10,575,197 to incorporate language for emulating a device in a network when monitoring and testing communications as taught by R1.  One would be motivated to do so to further limit verifying aspects of a network connection [refer R1; paragraph 0022].

Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,575,197 in view of Coffman et al. (US Pub. 2015/0334716)(C1 hereafter).

Regarding claim 19 of the current application, claim 15 of U.S. Patent No. 10,575,197 fails to limit determine a topology of the network; and the one or more instructions, that cause the device to initiate the voice communication session, cause the device to: determine and/or generate a script to initiate the voice communication session based on determining the topology of the network.  
	C1 discloses that a network controller can retrieve information regarding an entire network and generate a network topology, the controller can retrieve information on the operational status of network elements for utilization of computational resources [paragraph 0017], utilization information from a network controller is used to determine the resources available for a new communication session [paragraph 0016], data that is exchanged can be defined as script data [paragraph 0022].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim language of claim 15 of U.S. Patent No. 10,575,197 to incorporate language for a means of retrieving network information and resources to generate a network topology for session control as taught by C1.  One would be motivated to do so to further limit the improvement of efficiency with which network elements are utilized for data flows. 

Regarding claim 20 of the current application, claim 15 of U.S. Patent No. 10,575,197 fails to limit run the script on a scheduled basis.
	C1 discloses that a network controller can retrieve information regarding an entire network and generate a network topology, the controller can retrieve information on the operational status of network elements for utilization of computational resources [paragraph 0017], utilization information from a network controller is used to determine the resources available for a new communication session [paragraph 0016], data that is exchanged can be defined as script data [paragraph 0022].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim language of claim 15 of U.S. Patent No. 10,575,197 to incorporate language for a means of retrieving network information and resources to generate a network topology for session control as taught by C1.  One would be motivated to do so to further limit the improvement of efficiency with which network elements are utilized for data flows. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4,7-9, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Regev et al. (US Pub. 2016/0134864)(R1 hereafter) in view of Heinz et al. (US Pub. 2008/0049640)(H1 hereafter).

Regarding claims 1,8 and 15, R1 teaches a device [refer Fig. 3; 108], comprising: 
one or more processors [refer Fig. 3; 310 - MTM][paragraph 0053] configured to: 
process first audio data (i.e. exiting or egress packets)(data can be A/V media streams)[paragraph 0018] sent by the device [refer Fig. 3; 306B][paragraph 0058] and second audio data (i.e. entering or ingress packets) received at the device [refer Fig. 3; 306A][paragraph 0058] to determine one or more characteristics of the second audio data (i.e. network quality)[paragraph 0059]; 
generate a record (i.e. performances) based on the one or more characteristics (i.e. measurements) of the second audio data [paragraph 0059]; 
determine, based on generating the record, an issue [paragraph 0059]; and 
perform, based on determining the issue, a corrective action to address the issue [paragraph 0059].  
However R1 fails to disclose determine, based on generating the record, an issue concerning one or more of: at least one network device of the network; and the one or more processors, when performing the correcting action, are configured to at least one of: cause the at least one network device to be disconnected from the network, or cause audio data to be diverted around the at least one network device.
H1 discloses collecting statistic or performance information of data packets that includes real-time content (i.e. audio data)[paragraph 0130], by determining overall performance of traffic, traffic can be diverted from a current path to a different path [paragraph 0314], network performance information can be indicative of a problem of a particular wireless access point (i.e. network device)[paragraph 0315].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of R1 for monitoring and testing communications [refer R1; paragraph 0006] and allows for a monitoring device to divert traffic [refer R1; paragraph 0031] to incorporate means of identifying when a path degrades and finds a better path to improve performance as taught by H1.  One would be motivated to do so to provide an improvement for degrading communication of data packets [refer H1; Abstract].

Regarding claim 2, R1 fails to disclose running the diagnostic test comprises: isolating an individual element the at least one network device, and performing one or more tests on the individual element. 
	H1 discloses isolating segment performance information and retrieving information for fault isolation [paragraph 0165]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of R1 for monitoring and testing communications [refer R1; paragraph 0006] and allows for a monitoring device to divert traffic [refer R1; paragraph 0031] to incorporate means of identifying and isolating a performance degradation as taught by H1.  One would be motivated to do so to provide an improvement for degrading communication of data packets [refer H1; Abstract].

Regarding claim 3, R1 fails to disclose performing the one or more tests on the individual element comprises: sending one or more of a signal, a message, or audio data to the individual element.  
	H1 discloses isolating segment performance information and retrieving information for fault isolation, network performance information can be appended from other network devices within a performance information packet (PIP) data packet [paragraph 0165]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of R1 for monitoring and testing communications [refer R1; paragraph 0006] and allows for a monitoring device to divert traffic [refer R1; paragraph 0031] to incorporate means of identifying and isolating a performance degradation as taught by H1.  One would be motivated to do so to provide an improvement for degrading communication of data packets [refer H1; Abstract].

Regarding claim 4, R1 fails to disclose the individual element comprises: an audio codec, a voice card, a voice port, or a signaling port.  
	H1 discloses that real-time and non-real time ports may be configured at a network node to monitor and measure real-time and non-real time packets or resource utilization [paragraph 0110].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of R1 for monitoring and testing communications [refer R1; paragraph 0006] and allows for a monitoring device to divert traffic [refer R1; paragraph 0031] to incorporate means of identifying and isolating a performance degradation as taught by H1.  One would be motivated to do so to provide an improvement for degrading communication of data packets [refer H1; Abstract].

Regarding claim 7, R1 doesn’t explicitly disclose the one or more characteristics of the second audio data comprises one or more of: a packet loss performance value of the second audio data, a jitter value of the second audio data, or a latency identifier of the second audio data.
	H1 discloses that to monitor performance of a session, statistics of the connection between network nodes that are provided include packet loss, jitter, and delay (i.e. latency) [paragraph 0106]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of R1 for monitoring and testing communications [refer R1; paragraph 0021] to incorporate identifying performance of sessions using PIP packets in a session as taught by H1.  One would be motivated to do so to provide an improvement for degrading communication of data packets [refer H1; Abstract].

Regarding claim 9, R1 fails to disclose the one or more characteristics of the second audio data comprises a packet loss performance value of the second audio data; and 
the one or more processors, when determining the one or more characteristics of the second audio data, are configured to: determine that a percentage or quantity of packets of the second audio data are missing based on comparing the second audio data and the first audio data.  
	H1 discloses that to monitor performance of a session, statistics of the connection between network nodes that are provided include packet loss, jitter, and delay (i.e. latency) [paragraph 0106], when a packet loss drops below a predetermined percentage, an event can be triggered [paragraph 0116]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of R1 for monitoring and testing communications [refer R1; paragraph 0021] to incorporate identifying performance of sessions using PIP packets in a session as taught by H1.  One would be motivated to do so to provide an improvement for degrading communication of data packets [refer H1; Abstract].

Regarding claim 11, R1 fails to disclose the one or more processors, when generating the record, are configured to: generate a record concerning a voice communication session associated with the second audio data.  
	H1 discloses that performance calculation modules can track utilization and performance of communication paths and node segments and creates historical performance and utilization measure logs (i.e. records)[paragraph 0111].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of R1 for monitoring and testing communications [refer R1; paragraph 0021] to incorporate identifying performance of sessions using PIP and creating logs of performance information as taught by H1.  One would be motivated to do so to provide a means of detecting threshold crossings for session controllers [refer H1; paragraph 0111].

Regarding claim 12, R1 teaches the first audio data is associated with a voice communication session (data can be A/V media streams)[paragraph 0018].  

Regarding claim 13, R1 fails to disclose the second audio data is received based on the first audio data being transcoded and/or converted to the second audio data.  
	H1 discloses that media gateways are used in communication networks to modify and convert protocols between networks, allowing for streams to be converted into packets, frames or cells and vice versa [paragraph 0007], packets that include voice data can be tagged with destination and origination addresses to identify how media gateways control communications [paragraph 0008].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of R1 for monitoring and testing communications [refer R1; paragraph 0021] to incorporate the use of a gateway and protocol conversion for voice communications as taught by H1.  One would be motivated to do so to provide the use of a known technique in the field of endeavor that would yield predictable results.

Regarding claim 14, R1 fails to disclose the one or more processors are further configured to: send a session initiation protocol (SIP) conversion signal to the MRFC to cause the MRFP to convert and/or transcode the first audio data into the second audio data.
	H1 discloses that media gateways (i.e. MRFP) are used in communication networks to modify and convert protocols between networks, allowing for streams to be converted into packets, frames or cells and vice versa [paragraph 0007], a call controller identifies how media gateways control communications [paragraph 0008], a protocol used for IP signaling is session initiation protocol (SIP) and is used for VOIP and provides communication between an end user and a call controller [paragraph 0018].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of R1 for monitoring and testing communications [refer R1; paragraph 0021] to incorporate the use of a gateway and protocol conversion for voice communications that can use SIP as taught by H1.  One would be motivated to do so to provide the use of a known technique in the field of endeavor that would yield predictable results.

Regarding claim 16, R1 teaches initiate a voice communication session [paragraph 0035]; and 
the one or more instructions, that cause the device to process the first audio data and the second audio data [paragraph 0039], cause the device to: process the first audio data and the second audio data based on initiating the voice communication session [paragraph 0039].  
However R1 fails to disclose initiating a voice communication with a media resource function processor (MRFP).
	H1 discloses that media gateways (i.e. MRFP) are used in communication networks to modify and convert protocols between networks, allowing for streams to be converted into packets, frames or cells and vice versa [paragraph 0007], packets that include voice data can be tagged with destination and origination addresses to identify how media gateways control communications [paragraph 0008].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of R1 for monitoring and testing communications [refer R1; paragraph 0021] to incorporate the use of a gateway and protocol conversion for voice communications as taught by H1.  One would be motivated to do so to provide the use of a known technique in the field of endeavor that would yield predictable results.

Regarding claim 17, R1 teaches to disclose emulating one or more devices of the network (a monitoring and testing module (MTM) can emulate a talker or listener mode)[paragraph 0033][refer Table 1; Mode 2]; and the one or more instructions, that cause the device to initiate the voice communication session [paragraph 0039], cause the device to: initiate the voice communication session based on emulating the one or more devices of the network [paragraph 0034].  

Regarding claim 18, R1 fails to disclose the one or more instructions, that cause the device to initiate the voice communication session, cause the device to: send a session initiation protocol (SIP) message to the MRFC.  
	H1 discloses that media gateways (i.e. MRFP) are used in communication networks to modify and convert protocols between networks, allowing for streams to be converted into packets, frames or cells and vice versa [paragraph 0007], a call controller (i.e. MRFC) identifies how media gateways control communications [paragraph 0008], a protocol used for IP signaling is session initiation protocol (SIP) and is used for VOIP and provides communication between an end user and a call controller [paragraph 0018].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of R1 for monitoring and testing communications [refer R1; paragraph 0021] to incorporate the use of a gateway and protocol conversion for voice communications that can use SIP as taught by H1.  One would be motivated to do so to provide the use of a known technique in the field of endeavor that would yield predictable results.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over R1 in view of H1, as applied to claim 1, in further view of Makagon et al. (US Pub. 2019/0306306)(M1 hereafter).

Regarding claim 5, R1 fails to disclose processing historical records associated with historical reports to generate and/or train a machine learning model; and 
determining the issue comprises: determining the issue using the machine learning model.  
M1 discloses techniques for evaluating quality of communication quality using a quality machine learning model [paragraph 0018], the communication system can store historical data that includes information related to quality, volume and time of recent communication sessions [paragraph 0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of R1 for monitoring and testing quality of sessions to incorporate the use of machine learning to identify quality of communications as taught by M1.  One would be motivated to do so to provide an improvement to future communications [refer M1; paragraph 0007].

Regarding claim 6, R1 fails to disclose determining the issue comprises: determining the issue using one or more of: an artificial intelligence technique, a machine learning model technique, or a deep learning technique.  
M1 discloses techniques for evaluating quality of communication quality using a quality machine learning model [paragraph 0018], the communication system can store historical data that includes information related to quality, volume and time of recent communication sessions [paragraph 0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of R1 for monitoring and testing quality of sessions to incorporate the use of machine learning to identify quality of communications as taught by M1.  One would be motivated to do so to provide an improvement to future communications [refer M1; paragraph 0007].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over R1 in view of H1, as applied to claim 8, in further view of Jung et al. (US Pub. 2017/0206906)(J1 hereafter).

Regarding claim 10, R1 teaches the one or more processors, when determining the issue, are configured to: determine a one way audio error based on one or more packets of the second audio data being empty.  
	J1 discloses that when an amount of data that is encoded is smaller than the packet size, an empty space for a residual data region is generated, and data as such cannot be transmitted and therefore data space is wasted (i.e. an error)[paragraph 0077].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of R1 for monitoring network communications to incorporate identifying when encoded data generates an empty space that would create wasted data space as taught by J1.  One would be motivated to do so to provide an optimization of frames [refer J1; paragraph 0076]. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over R1 in view of H1, as applied to claim 15, in further view of Coffman et al. (US Pub. 2015/0334716)(C1 hereafter).

Regarding claim 19, R1 fails to disclose determining a topology of the network; and the one or more instructions, that cause the device to initiate the voice communication session, cause the device to: determine and/or generate a script to initiate the voice communication session based on determining the topology of the network.  
	C1 discloses that a network controller can retrieve information regarding an entire network and generate a network topology, the controller can retrieve information on the operational status of network elements for utilization of computational resources [paragraph 0017], utilization information from a network controller is used to determine the resources available for a new communication session [paragraph 0016], data that is exchanged can be defined as script data [paragraph 0022].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of R1 for monitoring and testing network communications using a computing platform [refer R1; Abstract] to incorporate a means of retrieving network information and resources to generate a network topology for session control as taught by C1.  One would be motivated to do so to improve the efficiency with which network elements are utilized for data flows. 

Regarding claim 20, R1 fails to disclose the one or more instructions further cause the device to: run the script on a scheduled basis.
	C1 discloses that a network controller can retrieve information regarding an entire network and generate a network topology, the controller can retrieve information on the operational status of network elements for utilization of computational resources [paragraph 0017], utilization information from a network controller is used to determine the resources available for a new communication session [paragraph 0016], data that is exchanged can be defined as script data [paragraph 0022].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of R1 for monitoring and testing network communications using a computing platform [refer R1; Abstract] to incorporate a means of retrieving network information and resources to generate a network topology for session control as taught by C1.  One would be motivated to do so to improve the efficiency with which network elements are utilized for data flows. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412



/WALLI Z BUTT/Examiner, Art Unit 2412